724 S.E.2d 522 (2012)
Harvey Wilson JOHNSON, Sean Johnson, Bruce Charles Johnson, Sarah Johnson Tuck, Mark Johnson, Richard M. Johnson, Virginia Fisk Johnson, and Grace Johnson McGoogan
v.
NORTH CAROLINA DEPARTMENT OF CULTURAL RESOURCES, The North Carolina State Archives, Bradford White Johnson, Herbert S. Harriss, Johnson Harriss, Kirby Harriss Rigsby, Patricia Harriss Holden, and Margaret Harriss.
No. 84P12.
Supreme Court of North Carolina.
April 12, 2012.
L. McNeil Chestnut, Special Deputy Attorney General, for NC Department of Cultural Resources, et al.
William D. Webb, for Rigsby, Kirby Harriss, et al.
Charles Johnson Harriss, Jr., for Harriss, Charles Johnson Jr.
Herbert S. Harriss, for Harriss, Herbert S.
Patricia Harriss Holden, for Holden, Patricia Harriss.
Bradford W. Johnson, for Johnson, Bradford White.
R. Daniel Brady, Raleigh, for Johnson, Harvey Wilson, et al.

ORDER
Upon consideration of the petition filed by Defendants (NC Department of Cultural Resources and North Carolina State Archives) on the 27th of February 2012 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."